 In the Matter Of IIERKERT & MEISEL TRUNK COMPANYandLOCAL 60,LEATHER '& LUGGAGE WORKERS UNION, AFFILIATED WITH THE IN-TERNATIONAL FUR & LEATHER WORKERS, AFFILIATED WITH THE CON-GRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-1831.-Decided May31, 1940Trunk, Suitcase, IHandbag, and Leather Goods Manufacturing Industry-In-vestigation of Representatives:controversy concerning representation of em-ployees: refusal by employer to renew recognition of or contract with unionwithout Board election-UnitAppropriate for Collective Bargaining:stipulationas to, modified by subsequent testimony; all production and maintenance em-ployees at employer's three plants, including truck drivers, shipping depart-ment employees, and subforemen actively engaged in production, but excludingforemen, clerical and office employees, salesmen, executives, and the watch-man-Representatives:proof of choice : employer's contention that election isnecessary-ElectionOrdered:ballots of certain employees whose status is notfully disclosed by the record, if challenged, to be segregated and ruled upon inElection Report.Mr. Wallace CooperandMr. Bernard Bralove,for the Board.Mr. Alden A. Stockard,of St. Louis, Mo., for the Company.Mr. Morris J. Levin,of St. Louis, Mo., for the Union.Mr. Louis Newman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF THE CASEOn April 13, 1940, Local 60, Leather & Luggage Workers Union,,afiliatecd with the International Fur & Leather Workers and with theCongress of Industrial Organizations, herein called the Union, filedwith the Regional. Director for the Fourteenth Region (St. Louis,Missouri) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Herkert &Meisel Trunk Company, St. Louis, Missouri, herein called the Com-pany, and requesting an investigation and certification of represent-atives pursuant to Section'9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On April 23, 1940, the Na-24 N. L.R. B., No. 9.210 HERKERT & MEISELTRUNK COMPANY211tional Labor Relations Board, herein called the Board, acting pur-suant to Section 9 (c) of the Act and Article III, Section 3, of Na-tionalLabor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized, the Regional Di-rector to conduct it and to provide for an appropriate hearing upondue notice.On May 1, 1940, the Regional Director issued a notice of hearing,copies of which were duly served on the Company and the Union.Pursuant to the notice, a hearing was held on May 9, 1940, at St.Louis; Missouri, before Horace A. Ruckel, the Trial Examiner dulydesignated by .the Board.The Board, the Company, and the Unionwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on objections to the admission of evidence.The Board hasreviewed the rulings of the Trial Examiner and finds that no preju-dicial error was committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is a Missouri corporation engaged in the manufac-ture and sale, principally at wholesale, of trunks, suitcases, hand-bags, and other types of leather goods. Its offices and one of its threeplants, known as Plant No. 1, are located at 910 Washington Avenuein St. Louis.The other two plants, known as Plant No. 2 and PlantNo. 3, are both located at 128 Madison Avenue, St. Louis, Missouri..All the plants are situated within a radius of 2 miles.The raw materials used by the Company in its operations areveneer, iron and- steel, fabric, lumber, and hardware.Of these, allbut the veneer are purchased outside the State of Missouri.Theaggregate value of the raw materials used by the Company during.1939 was in excess of $150,000, and at least 80 per cent of thesematerials were shipped to the Company in carload lots from pointsoutside the State of Missouri.During the same period the Com-pany's sales of finished products amounted to approximately $850,000.At least 90 percent of all finished products sold by,the Company areshipped to purchasers in States other than Missouri.At the timeof the hearing the Company had approximately 250 production andmaintenance employees. 212DECISIONSOF NATIONALLABOR RELATIONS BOARDH. THE ORGANIZATION INVOLVEDLocal 60, Leather & Luggage Workers Union is a labor organizationaffiliatedwith the International Fur & Leather Workers,' affiliatedwith the Congress of Industrial Organizations. It admits to member-ship employees at all three plants of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn February 7, 1939, the Company and the Union, then knownsimply as the Leather and Luggage Workers Union, enteredinto a con-tract dated as of January 3, 1939, governing wages, hours, and otherconditions of employment.By, its terms the contract was to remain ineffect until January 1, 1940, and thereafter from year to year subjectto specified notice of termination by either party. In December 1939the Union presented to the Company a proposed contract to takethe place of the contract then in effect.The Company, while express-ing a willingness to negotiate with the Union, requested that the Unionfirst establish its status as collective bargaining representative of amajority. of the Company's employees.Thereafter the Company in-sisted on establishment of the Union's claimed majority by means ofan election conducted by the Board, while the Union insisted on itsright to recognition on the basis of its membership cards.While theCompany on two subsequent occasions prior to the hearing hereinindicated a willingness to recede from its position provided the Unionaccepted a 'form of contract proposed by the Company, it reiteratedat the hearing, its insistence upon the Union's proving its majoritystatus in an election to be held by the Board.We find that a question has arisen concerning the representation ofemployees of the Company.1V.THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPON,COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantial re-lation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.b'On February 15, 1940, the membership of the Union voted to affiliate with the leatherdivision of the International Fur & Leather workers Union.A new charter was subse-quently issued by the International to the Union. HERKERT & MEISELTRUNK COMPANYV.THE APPROPRIATE UNIT213At the hearing the Company and the Union stipulated that all pro-duction employees at the Company's three plants, including truckdrivers, shipping-department employees, and subforemen actively en-gaged in production, but excluding foremen, clerical and officeemployees, salesmen, and executives, constitute a unit appropriate forthe purposes of collective bargaining.There is subsequent uncontradicted testimony in the record thatmaintenance men have been treated as production employees and areregarded as included in that category. It also appears that the Com-pany employs one watchman for whom the Union has never bar-gained, and whom it wants excluded from the appropriate unit. TheCompany has expressed no disagreement with the Union's positionin either of these respects.We shall include the maintenanceemployees in the appropriate unit and exclude the watchman.2We see no reason for departing from the stipulated appropriateunit as clarified by the subsequent testimony.We find that all pro-duction and maintenance employees at the three plants of the Com-pany, including truck drivers, shipping-department employees, andsubforemen actively engaged in production, but excluding foremen,clerical and office employees, salesmen, executives, and the watchman,constitute a unit appropriate for the purposes of collective bargaining,and that said unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.'VI. THE DETERMINATION OF REPRESENTATIVESThe Union introduced in evidence at the hearing membership andauthorization cards signed by substantially more than a majority ofthe employees in the appropriate unit.These cards, however, donot specifically name Local 60, Leather & Luggage Workers Union,as the labor organization selected by the signing employees, and theCompany contends that an election should be held to determine theUnion's status.We find that the question concerning representationwhich has arisen can best be resolved by means of an election by secret2 InMatter of Cleveland Hobbing Machine CompanyandUnited Automobile Workers ofAmerica Local #631 (A.. F. of L.),18 N. L. R. B. 412 at page 5, we pointed out that:"It has been our practice not to include watchmen within a bargaining unit composed essen-tially of production employees where objection to their inclusion is raised by a partici-pating labor organization."3There is uncontradicted testimony in the record that Thelma McDaniel is a clericalemployee and that John Suddarth is no longer an employee of the Company.They aretherefore not within the appropriate unit.283035-42-vol. 24-15 214DECISIONSOF NATIONALLABOR RELATIONS BOARDballot.4 - In accordance with our practice we shall direct that all em-ployees within the appropriate unit who were employed by the Com-pany during the pay-roll period immediately preceding the date ofthe Direction of Election, including employees who did not workduring such pay-roll period because they were ill or on vacation andemployees who were then or have since been temporarily laid off,but excluding those who have since quit or been discharged for cause,shall be eligible to participate in the election.The Company produced at the hearing a list of employees regardedby it as being within the stipulated appropriate unit.The Unionobjected to the inclusion of 10 of the employees whose names appearedon the list, on the ground that they are foremen having the power tohire and discharge other employees.5 It is not entirely clear fromthe record, however, whether or not these employees have the statusof foremen excluded by definition from the appropriate unit.TheRegional Director, therefore,,in conducting the election in accordancewith the Direction of Election, shall, if the right of any of these10 employees to vote is challenged on the ground that they are notwithin the appropriate unit, permit such employees to vote, but shallsegregate their ballots and place them in sealed containers and, inaccordance with Article III, Section 9, of the Rules and Regula-tions-Series 2, as amended, shall rule upon such challenged ballots inhis Election Report.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Herkert & Meisel Trunk Company, St.Louis, Missouri, within the meaning of Section 9 (c) and Section 2(6) and (7) of the National Labor Relations Act.2.All production and maintenance employees at the three plantsof the Company, including truck drivers, shipping-department em-ployees, and subforemen actively engaged in production, but ex-cluding foremen, clerical and office employees, salesmen, executives,and the watchman, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.4Matter ofArmour&CompanyandUnited Packinghouse Workers,LocalIndustrialUnion No.13 of Packinghouse Workers Organizing Committee,affiliated with C. I. 0., 13N. L. R. B. 567.5The 10 employees in question are William Balmer, Sr., William Birkenmeier,AlbertFiss, Joseph Jasinski.Aizernon Mees, Anthony Pauly, Harry Roehm,Sylvester Schnitz,Ignatius Strack, and Joe Zoeller. HERKERT & MEISEL TRUNK COMPANY215DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National La-bor Relations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Re-lationsBoard Rules and Regulations-Series 2. as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes, of collective bargainingwithHerkert & Meisel Trunk Company, St. Louis, Missouri, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction of Elec-tion, under the direction and supervision of the Regional Director fortheFourteenthRegion, acting in this matter as agent for theNational Labor Relations Board and subject to Article III, Section9, of said Rules and Regulations, among all production and main-tenance employees at the three plants of the Company employed dur-ing the pay-roll period immediately preceding the date of this Direc-tion of Election, including truck drivers, shipping-department em-ployees, subforemen actively engaged in production, employees whodid not work during such pay-roll period because they were ill or onvacation; and employees who were then or have since been temporarilylaid off, but excluding foremen, clerical and office employees, salesmen,executives, the watchman, and any employees who have since quit orbeen discharged for cause, to determine whether or not they desire tobe represented by Local 60, Leather, & Luggage Workers Union,affiliatedwith the International Fur & Leather Workers and withtheCongress of Industrial Organizations, for the purposes ofcollective bargaining.[SAME TITLECERTIFICATION OF REPRESENTATIVESJune 09,19.140On May 31, 1940, the National Labor Relations Board issued its De-cision and Direction of Election in the above-entitled proceedings.Pursuant to the Direction of Election, an election by secret ballot wasconducted on June 14,1940, under the direction and supervision of theActing Regional Director for the Fourteenth Region (St. Louis, Mis-souri).On June 15, 1940, the Acting Regional Director, acting pur-suant to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties his Election Report.No objections to the conduct ofthe ballot or to the Election Report have been filed by any of the par-ties. 216DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to the balloting and its results, the Acting Regional Director re-ported as follows :Total on eligibility list-------------------------------------253Total number of ballots cast--------------------------------249Numberof ballotscast forLocal 60, Leather & Luggage Work-ers Union,Affiliated withthe InternationalFur & LeatherWorkers andwiththe Congress of Industrial Organizations_194Number ofballots cast againstLocal 60, Leather & LuggageWorkers Union, Affiliated with the International, Fur &LeatherWorkers and with the Congress of IndustrialOrganizations-------------------------------------------45Number of ballots challenged------------------------------10Number of void ballots -------------------------------------0Number of blank ballots-----------------------------------0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,of National Labor Relations Board Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIED that Local 60, Leather & Luggage WorkersUnion, Affiliated with the International Fur & Leather Workers andwith the Congress of Industrial Organizations, has been designatedand selected by a majority of the production and maintenance em-ployees at the three plants of Herkert & Meisel Trunk Company, St.Louis,Missouri, including truck drivers, shipping-department em-ployees, and subforemen actively engaged in production, but excludingforemen, clerical and office employees, salesmen, executives, and thewatchman, as their representative for the purposes of collective bar-gaining, and that, pursuant to Section.9 (a) of the National LaborRelations Act, Local 60, Leather & Luggage Workers Union, affiliatedwith the International Fur & Leather Workers and with the Congressof Industrial Organizations, is the exclusive representative of all suchemployees for the purposes of collective bargaining in respect to ratesof pay, wages, hours of employment, and other conditions of employ-ment.24 N. L.R. B., No. 9a.